DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-17, 45, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons. 
Claim 1 recites the limitation "the module" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the claim is referring to that at least one additive manufactured module recited in the claim or another module which is yet undefined in the claim.
Claim 5 recites the limitation "the module" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the claim is referring to that at least one additive manufactured module recited in claim 1 or another module which is yet undefined.
Claim 12 recites the limitation "the module" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the claim is referring to that at least one additive manufactured module recited in claim 1 or another module which is yet undefined.
Claim 13 recites the limitation "the reactor modules" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the module ceramic carrier structure" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the module ceramic carrier structure is a monolithic three-dimensional multi-layered ceramic structure” which renders the claim vague and indefinite because it is unclear as to what particular structure is intended to be included or excluded by the claim language. It is unclear whether the module ceramic carrier structure is intended to be a monolithic three-dimensional structure, a multi-layered structure, or both. It is also not clear how the claimed module ceramic carrier structure can be both a monolithic three-dimensional structure and a multi-layered structure.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-17, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Janajreh et al. (US 2015/0027036) in view of Hofmann et al. (US 2019/0366290) or Fitzsimmons (US 2018/0045405).
Regarding claim 1, the reference Janajreh et al. teaches a modular reactor system suitable for carrying out processes on an industrial scale comprising mixing, chemical reactions, heat exchange and/or separations of chemical reactants and/or (by)products (see paras. [0012]; [0014]; [0016]; [0022]; [0035]; Figs. 1, 2, and 4), the reactor system comprising of at least one module, the at least one module being configured for performing at least one process, and optionally, an external housing (e.g.,  insulation jacket; see paras. [0015]; [0022]), wherein the industrial scale process can have an entrant fluid minimum flow rate of at least 5 liters per hour (see paras. [0025]; [0029]), and wherein the at least one module comprises a reaction space having a mean major diameter of at least 5 cm, and a mean major height of at least 22 cm (see para. [0025]). The modular reactor system of Janaireh thus differ from the instantly claimed modular reactor system in that the reference Janaireh et al. is silent with 

Regarding claim 5, the reference Janajreh et al. discloses the reactor system, wherein the module is at least in part composed of ceramic material (see para. [0018]).
Regarding claim 6, as no structural distinction is seen between the instantly claimed reactor system and that of the reactor system of Janajreh et al., the reactor system of Janajreh et al. is considered suitable for performing processes comprising at least two of mixing, adsorption and/or desorption, optionally catalyzed and/or uncatalyzed chemical reactions, heat exchange, and/or product separation. 
 Regarding claims 7, 45, and 46, the reference Janajreh et al. discloses that the reactor system can comprise at least two different modules for performing at least two different processes (see paras. [0023]; [0033]; [0036]). Further, as no structural distinction is seen between the instantly claimed reactor system and that of the reactor system of Janajreh et al., the reactor system of Janajreh et al. is considered suitable for performing the processes recited in the claims.
Regarding claim 8, the reference Janajreh et al. discloses that the reactor system can comprise a plurality of reactor modules arranged in stacked manner and consecutive order according to a product flow direction (see paras. [0014]; [0031]; [0035]).
Regarding claim 9, the reference Janajreh et al. discloses the reactor system, wherein the modules are arranged to provide a flow direction that is essentially horizontal or vertical (see paras. [0012]-[0014]; [0022]; [0031]; [0035]; Figs. 1 and 2).

Regarding claim 11, the reference Janajreh et al. discloses the reactor system, wherein at least one reactor module comprises one or more catalyst or sorbent sections (see paras. [0023]; [0024]). 
Regarding claim 12, the reference Janajreh et al. discloses the reactor system, wherein the module comprises a passive, and/or active heat exchange system (see para. [0022]).
 Regarding claim 13, the reference Janajreh et al. does not specifically disclose wherein at least of the reactor modules comprises a separation unit. However, the reference Janajreh et al. teaches that the resulting reaction product from the reactor modules may suitably be subjected to a separation operation to recover the desired product (see para. [0016]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reactor system of Janajreh et al., as modified in view of Hofmann et al., such that at least one of the reactor modules comprises a separation unit, since the reference Janajreh et al. teaches that the resulting reaction product from the reactor modules may suitably be subjected to a separation operation to recover the desired reaction product (see para. [0016]).
Regarding claim 14, the reference Janajreh et al. discloses the reactor system, wherein at least two modules comprise common reaction chambers and/or heat 
Regarding claim 15, the reference Janajreh et al. discloses the reactor system, wherein the reactor chamber and/or heat exchange channel at an initial chamber in a first module is different from the reactor chamber or channel volume and/or geometry in a second consecutive module (see paras. [0015]-[0016]; [0022]).
Regarding claims 16 and 17, the reference Janajreh et al. discloses that each module can be constructed from ceramic and that each module can be coated with one or more catalysts (see para. [0018]). Thus, in an embodiment where each module of the reference Janajreh et al. is constructed from ceramic by means of additive manufacturing technique as taught by Hofmann et al., each module can appropriately be construed as a ceramic carrier structure defining at least one ceramic cavity, the at least one ceramic cavity having a defined surface area and defined geometry; and the ceramic carrier structure can also be referred to as a monolithic three-dimensional multi-layered ceramic structure, since the reference Hofmann et al. teaches that each module can be monolithically formed by means of additive manufacturing in which a body to be manufactured is produced layer by layer (see paras. [0040]-[0043]).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.